DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claims 21 and 22, “a horizontal plane passing through a geometrical center of the manganese-containing oxide layer”.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
The 25 AUG 2021 amendment to claim 7 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 25 AUG 2021 cancellation of claim 5 overcomes the 35 U.S.C. 112(a) rejection noted in the previous Office action.
The 25 AUG 2021 amendments to claim 9 overcome the 35 U.S.C. 112(b) rejection noted in the previous Office action.
New Grounds of Rejection
A new ground of rejection, prior art reference Edelstein et al. (US 20140353828), appears below.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-4, 6, 7, 9, 21, and 9 are rejected under 35 U.S.C. 103 as obvious over Farooq et al. (US 8674515; below, “Farooq” – 12 MAY 2020 IDS noted reference) as evidenced in or in view of Edelstein et al. (US 20140353828; below, “Edelstein”). MPEP § 2143(A)-(G).
RE 1, Farooq, in FIGS. 1-12 and related text, e.g., Abstract, cols. 1-5, claims 1-11, discloses a bonded assembly comprising:

    PNG
    media_image1.png
    511
    573
    media_image1.png
    Greyscale

a first semiconductor die comprising a first substrate (40), first semiconductor devices (50) overlying the first substrate (40), first dielectric material layers (44, 48) overlying the first semiconductor devices (50), and first metal interconnect structures (46) embedded in the first dielectric material layers (44, 48);
a second semiconductor die overlying the first semiconductor die, and comprising a second substrate (10), second semiconductor devices (22) overlying the second substrate (10), second dielectric material layers (26, 30) overlying the second 
(see Edelstein for: a manganese-containing oxide layer directly contacting a top surface of the first dielectric material layers (44, 48) and directly contacting a bottom surface of the second dielectric material layers (26, 30)).
Regarding wafer-to-wafer bonding, Farooq discloses oxide-to-oxide fusion bonding, e.g., bond line 52. Farooq discloses the claimed invention except for a manganese-containing oxide layer directly contacting a top surface of the first dielectric material layers (44, 48) and directly contacting a bottom surface of the second dielectric material layers (26, 30).

    PNG
    media_image2.png
    372
    543
    media_image2.png
    Greyscale

teaches a manganese-containing oxide layer (70) that is beneficial for substrate-to-substrate bonding.
It would have been obvious … to modify Farooq as taught by Edelstein. This is because: 1. the resulting structure avoids formation of a copper migration/diffusion path; 2. the resulting structure prevents an ingress path for oxygen or moisture into metal interconnect structures, thus improving reliability of bonded structures (Edelstein [0003]); and/or 3. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejections are based on the combined teachings of Farooq and Edelstein.
RE 2, Farooq discloses the bonded assembly of Claim 1, wherein:
a topmost layer of the first dielectric material layers (44, 48) comprises a first bonding-level silicon oxide layer which forms a top surface of the first dielectric material layers (44, 48); and
a bottommost layer of the second dielectric material layers (26, 30) comprises a second bonding-level silicon oxide layer which forms the bottom surface of the dielectric material layers (e.g., insulative materials 30 and 48, such as an oxide, in FIGS. 7-12 and related text, e.g., col. 3, lns 61-62; col 4, lns 1-7).
RE 3, modified Farooq discloses the bonded assembly of Claim 2, wherein the manganese-containing oxide layer comprises: a first surface portion including a first manganese silicon oxide material and contacting the first bonding-level silicon oxide layer; and a second surface portion including a second manganese silicon oxide 
RE 4, modified Farooq discloses the bonded assembly of Claim 3, wherein an atomic concentration of silicon atoms in the manganese-containing oxide layer has a vertical gradient between an interface with the first bonding-level silicon oxide layer and an interface with the second bonding-level silicon oxide layer (e.g., interfacial reaction or partial diffusion between 30, 48, and manganese silicon oxide material). See obviousness analysis of claim 1.
RE 6, modified Farooq discloses the bonded assembly of Claim 3, wherein: the manganese-containing oxide layer consists essentially of manganese atoms, oxygen atoms, and silicon atoms (see, e.g., Edelstein’s [0052]-[0054] and [0063] – silicon diffusion from 30 and 30ʹ during annealing of first 100 and second 200 stacked substrates); and the first and the second bonding-level silicon oxide layers comprise silicon dioxide or SiOCH (e.g., 30 and 48, such as an oxide - e.g., Farooq’s col. 3, lns 61-62; col 4, lns 1-7). See obviousness analysis of claim 1.
RE 7, modified Farooq discloses the bonded assembly of Claim 6, wherein an atomic percentage of the manganese atoms within the manganese-containing oxide layer is at least 30% (atomic percentage of manganese atoms in CVD Mn can be parametrically controlled – cf. Edelstein’s [0052]-[0054] et seq.). See obviousness analysis of claim 1.
RE 9, modified Farooq discloses the bonded assembly of Claim 1, further comprising a through-substrate via structure vertically extending through the second 
RE 21, modified Farooq discloses the bonded assembly of Claim 1, wherein: silicon atoms are present within the manganese-containing oxide layer (Edelstein’s 70); and a minimum of an atomic concentration of the silicon atoms within the manganese-containing oxide layer occurs at a horizontal plane passing through a geometrical center of the manganese-containing oxide layer (e.g., Edelstein’s [0052]-[0054] and [0063] – silicon diffusion from 30 and 30ʹ during annealing of first 100 and second 200 stacked substrates). See obviousness analysis of Claim 1.
RE 22, Farooq, in FIGS. 1-12 and related text, e.g., Abstract, cols. 1-5, claims 1-11, discloses a bonded assembly comprising:
a first semiconductor die (900) comprising a first substrate (40), first semiconductor devices (50) overlying the first substrate (40), first dielectric material layers (44, 48) overlying the first semiconductor devices (50), and first metal interconnect structures (46) embedded in the first dielectric material layers (44, 48);
a second semiconductor die (700) overlying the first semiconductor die (900), and comprising a second substrate (10), second semiconductor devices (22) overlying the second substrate (10), second dielectric material layers (26, 30) overlying the second semiconductor devices (22), and second metal interconnect structures (28) embedded in the second dielectric material layers (26, 30); and

a topmost layer (48) of the first dielectric material layers (44, 48) comprises a first bonding-level silicon oxide layer (as evidence of silicon oxide layer, see Edelstein’s 30/30ʹ) which forms a top surface of the first dielectric material layers (44, 48);
a bottommost layer (30) of the second dielectric material layers (26, 30) comprises a second bonding-level silicon oxide layer (as evidence of silicon oxide layer, see Edelstein’s 30/30ʹ) which forms the bottom surface of the dielectric material layers;
(see Edelstein for: silicon atoms are present within the manganese-containing oxide layer;
an atomic concentration of the silicon atoms in the manganese-containing oxide layer has a vertical gradient between an interface with the first bonding-level silicon oxide layer and an interface with the second bonding-level silicon oxide layer; and
a minimum of the atomic concentration of the silicon atoms within the manganese- containing oxide layer occurs at a horizontal plane passing through a geometrical center of the manganese-containing oxide layer).
Farooq discloses the claimed invention except for a manganese-containing oxide layer; silicon atoms are present within the manganese-containing oxide layer; an atomic concentration of the silicon atoms in the manganese-containing oxide layer has a vertical gradient between an interface with the first bonding-level silicon oxide layer and an interface with the second bonding-level silicon oxide layer; and a minimum of the atomic concentration of the silicon atoms within the manganese-containing oxide layer 
Edelstein, in FIGS. 1A-1D and related text, e.g., [0002] and [0049]-[0068], teaches a manganese-containing oxide layer (70); silicon atoms are present within the manganese-containing oxide layer (70); an atomic concentration of the silicon atoms in the manganese-containing oxide layer (70) has a vertical gradient between an interface with the first bonding-level silicon oxide layer (48) and an interface with the second bonding-level silicon oxide layer (30); and a minimum of the atomic concentration of the silicon atoms within the manganese-containing oxide layer (70) occurs at a horizontal plane passing through a geometrical center of the manganese-containing oxide layer (70) (e.g., [0052]-[0054] and [0063] – silicon diffusion from 30 and 30ʹ during annealing of first 100 and second 200 stacked substrates).
It would have been obvious … to modify Farooq as taught by Edelstein. This is because: 1. the resulting structure avoids formation of a copper migration/diffusion path; 2. the resulting structure prevents an ingress path for oxygen or moisture into metal interconnect structures, thus improving reliability of bonded structures (Edelstein [0003]); and/or 3. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejections are based on the combined teachings of Farooq and Edelstein.
RE 23, modified Farooq discloses the bonded assembly of Claim 22, wherein the manganese-containing oxide layer (70) comprises:

a second surface portion including a second manganese silicon oxide material and contacting the second bonding-level silicon oxide layer (30) (e.g., [0052]-[0054] and [0063] – silicon diffusion from 30 and 30ʹ during annealing of first 100 and second 200 stacked substrates). See obviousness analysis of Claim 22.
RE 24, modified Farooq discloses the bonded assembly of Claim 22, wherein:
the manganese-containing oxide layer (70) consists essentially of manganese atoms, oxygen atoms, and silicon atoms; and
the first and the second bonding-level silicon oxide layers (48 and 30) comprise silicon dioxide or SiOCH. See obviousness analysis of Claim 22.
RE 25, modified Farooq discloses the bonded assembly of Claim 24, wherein an atomic percentage of the manganese atoms within the manganese-containing oxide layer (70) is at least 30%. As noted in previous Office action, atomic percentage of manganese atoms can be parametrically controlled. See obviousness analysis of Claim 22.
RE 26, modified Farooq discloses the bonded assembly of Claim 22, further comprising a through-substrate via structure (894) vertically extending through the second semiconductor die (700), the manganese-containing oxide layer (500), and a subset of the first dielectric material layers (44, 48) and contacting a respective one of the first metal interconnect structures (46), wherein the through-substrate via structure (894) contacts the manganese- containing oxide layer. See obviousness analysis of Claim 22.
FUKUZUMI” – previously cited 12 MAY 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 10(27), modified Farooq discloses the claimed invention except for the bonded assembly of Claim 1(22), wherein: the first semiconductor die comprises a memory die; the first semiconductor devices (50) comprise three-dimensional memory devices which overly the first substrate (40); the second semiconductor die comprises a logic die; and the second semiconductor devices (22) comprise peripheral devices for operation of the three-dimensional memory devices of the memory die.
FUKUZUMI, in FIGS. 1, 2, 7-9 and related text, e.g., Abstract, paragraphs [0001] to [0121], especially [0068], [0070], claims 1, 10, 16, teaches a first semiconductor die comprises a memory die (e.g., 100); the first semiconductor devices  comprise three-dimensional memory devices which overly the first substrate (e.g., 5 – FIGS. 1, 2, 7-9); the second semiconductor die comprises a logic die; and the second semiconductor devices comprise peripheral devices (Abstract, [0015]) for operation of the three-dimensional memory devices of the memory die (see FIGS. 1, 2, 7-9).
It would have been obvious … to modify Farooq and Edelstein as taught by FUKUZUMI. This is because the modification results in a device: 1. able to increase speed of an interface (FUKUZUMI [0100]); and/or 2. which increases capacity of memory cells (FUKUZUMI [0106]). Moreover, all the claimed elements were known … and one … could have combined the elements …, and the combination would have KSR, 550 U.S. 398 (2007). Rejection is based on the combined teachings of Farooq, Gordon, and FUKUZUMI.
Claims 1-4, 6, 7, 9, 10, and 21-27 are rejected.
Remarks
The 25 AUG 2021 amendments to claims 1, 7, 9, and 15 have been noted and entered.
The 25 AUG 2021 cancellation of claims 5 and 11-20 has been noted and entered.
The 25 AUG 2021 addition of claims 21-27 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 25 AUG 2021 rebuttal arguments (REM pages 10-14) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815